IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ROXIE ANN WINDGASSEN,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-428

EQUITY CAPITAL LENDING
PARTNERS I, LLC,

      Appellee.


_____________________________/

Opinion filed November 17, 2016.

An appeal from the Circuit Court for Duval County.
Harvey L. Jay, III, Judge.

Roxie Ann Windgassen, pro se.

Bruce R. Jacobs of Wedderburn & Jacobs, P. A., Hollywood, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.